Citation Nr: 0504890	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability (characterized as right knee injury with traumatic 
arthritis, status post arthroscopy with shaving of the medial 
femoral osteocondylar defect), currently rated as 20 percent 
disabling.  

2.  Entitlement to service connection for residuals of a 
ruptured left Achilles tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1988 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a rating greater than 10 
percent for a right knee disability and denied service 
connection for the residuals of a left Achilles tendon 
rupture.  The veteran subsequently perfected this appeal.  

On his VA Form 9, the veteran requested a hearing before a 
member of the Board sitting in Washington, DC.  The hearing 
was scheduled for July 2001 but was cancelled by the veteran.  

The Board remanded this case in June 2001 and November 2003 
for additional development.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran's right knee disability is manifested by 
complaints of pain and swelling with x-ray findings of mild 
degenerative joint changes.  On VA examination in September 
2002, there was no ligamentous laxity, and range of motion 
was from 0 to 130 degrees with flexion decreased to 90 
degrees during flare-ups. 

3.  The record does not contain objective evidence showing 
that the veteran's service-connected right knee disability is 
unusual, requires frequent hospitalization, or causes marked 
interference with employment beyond that contemplated in the 
schedular standards.  

4.  The preponderance of the evidence is against a finding 
that the veteran's current residuals of a ruptured left 
Achilles tendon are related to his active military service or 
events therein.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a 
right knee disability (characterized as right knee injury 
with traumatic arthritis, status post arthroscopy with 
shaving of the medial femoral osteocondylar defect) are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261; VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98 (August 1998); and VAOPGCPREC 9-04 (September 
2004).  

2.  Residuals of a ruptured left Achilles tendon were not 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in August 2001 and April 2004, VA advised 
the veteran of the information needed to substantiate his 
claims for an increased rating and service connection.  The 
letters also notified him of his and VA's respective 
obligations with regard to obtaining evidence.  He was 
informed that VA was responsible for getting relevant records 
held by any federal agency and that VA would make reasonable 
efforts to get relevant records not held by a federal agency.  
He was also advised that he must provide enough information 
about the records so that VA could request them.  The April 
2004 letter specifically stated "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."

The August 2000 statement of the case (SOC), the January 2003 
supplemental statement of the case (SSOC), and the September 
2004 SSOC collectively notified the veteran of the laws and 
regulations pertaining to his claims.  These documents also 
advised the veteran of the evidence of record, of the 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The veteran identified medical treatment at the VA outpatient 
clinic in Savannah and the VA medical center (VAMC) in 
Charleston.  Records from these facilities have been obtained 
and are associated with the claims folder.  The veteran has 
not identified additional records that need to be obtained 
and has not provided authorization for the release of any 
private medical records.  The veteran was provided VA 
examinations in July 2000 and September 2002.  Additional VA 
medical opinion was obtained in May 2004.  In August 2001, 
April 2004, and July 2004, the veteran indicated that he did 
not have any additional evidence.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

The veteran was originally granted service connection for 
status post injury, right knee in November 1994 and assigned 
a noncompensable evaluation under Diagnostic Code 5257 
effective March 4, 1992.  Slight knee instability would have 
warranted the minimal 10 percent rating, but such a level of 
disablement was not demonstrated or approximated.  Diagnostic 
Code 5257 does not provide for a noncompensable disability 
evaluation.  However, in every instance where the schedule 
does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

As noted above, Diagnostic Code 5257 contemplates 
disablements manifested by ligamentous instability but is 
titled as "Knee, other impairment of".  In August 1996, the 
Board authorized a compensable rating, specifically noting 
the absence of ligamentous instability.  The Board made 
allowance for that Diagnostic Code expressly by analogy.  
Rating decision dated in December 1996 instituted the 
increase to 10 percent effective March 4, 1992.  

In June 1999, the veteran filed a claim for an increased 
rating.  In November 1999, the RO recharacterized the 
veteran's disability as residuals of a right knee injury with 
traumatic arthritis and painful motion and continued a 10 
percent evaluation under Diagnostic Codes 5010-5260.  In July 
2000, the veteran was awarded a 100 percent temporary total 
evaluation (TTE) from May 31, 2000 to August 1, 2000.  In 
August 2000, the TTE was extended to October 1, 2000 with a 
10 percent evaluation thereafter.  

VA outpatient records dated in 1999 show the veteran 
presented on various occasions with complaints of right knee 
pain and swelling.  X-rays of the right knee taken in June 
1999 revealed (1) probable joint effusion with posttraumatic 
changes at the inferior pole of the right patella; and (2) 
otherwise, preserved cartilaginous joint spaces.  The veteran 
underwent magnetic resonance imaging (MRI) of the right knee 
in August 1999, which revealed (1) moderate joint effusion 
with a questionable tear of the posterior horn of the medial 
meniscus; (2) cartilaginous defect in the medial femoral 
condyle with edema present on the coronal images, worrisome 
for osteonecrosis; (3) intact anterior cruciate ligaments and 
posterior cruciate ligaments; and (4) grade II signal 
identified at the posterior horn of the lateral meniscus.  

In February 2000, the veteran underwent a right knee 
arthroscopy.  Postoperative diagnosis was right knee medial 
femoral condyle osteochondral defect.  

In May 2000, the veteran was seen with complaints of right 
knee pain, periodic swelling, popping, and giving way with 
activity.  Examination of the right knee revealed pain at the 
medial joint line.  There was no effusion.  Extension was 
full and flexion was to 130 degrees.  The knee was stable to 
varus/valgus stress.  Lachman's was negative and McMurray's 
was positive.  Assessment was right medial meniscus tear.  
The veteran subsequently underwent a mosaicplasty of the 
right medial femoral condyle defect.  Postoperative diagnosis 
was osteochondral defect, right medial femoral condyle.  

The veteran underwent a VA joints examination in July 2000.  
The examiner noted the veteran was recuperating from his 
recent surgery and suggested a review examination in six 
months.  The veteran complained of a constant throbbing pain 
like a toothache.  He still had postoperative swelling but 
denied evidence of giving out or locking out because he was 
still nonweight bearing and was using crutches.  

Physical examination of the right knee revealed 0 to 90 
degrees of flexion passively and actively, and -5 degrees 
extension passively and actively.  The veteran had pain 
before range of motion, worse at 90 degrees of flexion.  
Positive effusion and crepitus were noted.  Stability was 
good with negative McMurray's or drawer sign.  There was no 
evidence of ankylosis.  X-rays revealed (1) mild degenerative 
joint disease; and (2) small bony density in the close 
proximity to the inferior pole of the patellar.  Findings 
were suggestive of old injury.  Diagnosis was "[c]hronic 
right knee arthralgia secondary to old torn medial meniscus 
with status post arthroscopy with debridement and medial 
meniscectomy with positive postoperative findings of healing 
surgery and positive clinical and radiographic findings of 
mild degenerative joint disease."  

The veteran most recently underwent a VA joints examination 
in September 2002.  The claims folder was reviewed.  The 
veteran reported a chronic, intermittent right knee pain and 
swelling, aggravated by weightbearing activities.  He has 
knee stiffness with activity.  The right knee pain does not 
prevent him from performing his job, but he is not able to 
participate in leisure related activities such as running or 
playing sports.  He denied knee locking, but reported 
occasional buckling.  When the pain flares up he has 
difficulty flexing his knee beyond 90 degrees.  He does not 
take anything for pain.  

Physical examination of the right knee revealed no effusion.  
Range of motion was from 0 to 130 degrees.  There was no 
laxity of the anterior cruciate ligament, posterior cruciate 
ligament, medial collateral ligament, or lateral collateral 
ligament.  McMurray's and the Apley grind and distraction 
test were negative.  Right quadriceps girth measured 2.5 cm 
less than the left.  Sensation was intact.  Impression 
included osteoarthritis desiccans, right knee; questionable 
tear, posterior horn, medial meniscus, right knee; and signal 
changes, posterior horn, lateral meniscus, right knee.  

In December 2002, the RO increased the rating for the 
veteran's right knee disability to 20 percent effective June 
3, 1999.  The veteran contends that the currently assigned 
rating does not adequately compensate him for the severity of 
his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the December 2002 rating decision, the RO indicated that a 
separate rating for traumatic arthritis could not be assigned 
as the symptoms of that condition were the same as the 
symptoms for the veteran's right medial osteochondral defect.  
The veteran is quite properly currently receiving a 20 
percent rating for his right knee disability pursuant to 
Diagnostic Codes 5010-5260.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.)  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

Medical evidence of record includes x-ray findings of mild 
degenerative joint disease.  Consequently, the veteran's 
disability should be rated on the basis of limitation of 
motion.  For VA purposes, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71a, Plate II (2004).   

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  

In order to meet the criteria for a rating greater than 20 
percent based on limitation of motion of the knee, the 
veteran would need flexion limited to 15 degrees or extension 
limited to 20 degrees.  On examination in September 2002, 
range of motion was from 0 to 130 degrees.  Even considering 
the results of the July 2000 VA examination, which are not 
necessarily representative as the veteran was still 
recuperating from surgery, range of motion was to 90 degrees 
of flexion and -5 degrees of extension.  Thus, the criteria 
for a rating greater than 20 percent based on limitation of 
motion are not met.  

The Board acknowledges that separate ratings under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension) may be assigned for disability of 
the same joint.  See VAOPGCPREC 9-04.  Notwithstanding the 20 
percent rating currently assigned under Diagnostic Codes 
5010-5260, the veteran does not meet the requirements for a 
compensable evaluation for either limitation of flexion or 
extension and therefore, separate ratings are not warrranted.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).  

The veteran has significant complaints of pain and the Board 
does not doubt his assertions.  On VA examination in 
September 2002, there was evidence of decreased quadriceps 
girth on the right, but there was no effusion and sensation 
was intact.  With flare-ups, the veteran does have difficulty 
flexing beyond 90 degrees.  The currently assigned 20 percent 
rating, however, is greater than the objective evidence of 
limitation of motion warrants even when considering flare-
ups.  Accordingly, in terms of functional limitations 
attributable to the veteran's right knee arthritis, the Board 
does not find adequate pathology or symptoms that would 
warrant a rating in excess of 20 percent.  See DeLuca, supra.

In the December 2004 informal hearing presentation, the 
veteran's representative requested that the veteran's knee be 
evaluated primarily on the degree of impairment of function 
and then allowed the separate 10 percent evaluation for 
arthritis and limitation of motion.  In effect, the veteran's 
representative appears to argue that a separate evaluation 
should be allowed for instability.  

Under certain circumstances separate evaluations may be 
assigned for arthritis of the knee and instability of the 
knee.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  However, 
during the course of this appeal, knee instability has not 
been clinically demonstrated and the prior rating assignments 
under Diagnostic Code 5257 were allowed by analogy rather 
than because of existent disablement thereunder.  

When the Diagnostic Code was changed to 5010-5260, all 
relevant symptomatology was recognized, and the Board is 
without basis to disturb that evaluation or to assign a 
separate evaluation for disablement already fully 
contemplated by an assigned evaluation.  To do otherwise 
would constitute pyramiding.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), it was determined that except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease or entity, are to be 
rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  Id. at 261.  It also noted the 
exception which prohibits pyramiding at 38 C.F.R. § 4.14.  
This provides that evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  Id.  In balancing these two provisions of the 
Rating Schedule, the critical element for allowing separate 
evaluations would be that none of the symptomatology from a 
single disability would be duplicative or overlapping.  Id.   

Other diagnostic codes that are potentially for application 
include 5256, 5258, and 5259.  There is no evidence of 
ankylosis of the knee and consequently, Diagnostic Code 5256 
is not for consideration.  The Board acknowledges the 
veteran's complaints of cartilage damage with pain and 
effusion.  An evaluation greater than 20 percent is not 
available under either Diagnostic Codes 5258 or 5259 and an 
additional separate evaluation under either of these codes is 
not appropriate as the veteran is already being compensated 
for the aforementioned symptoms.  See 38 C.F.R. § 4.14 
(2004).  

As the preponderance of the evidence is against the veteran's 
claim for a rating greater than 20 percent for a right knee 
disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2004).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
right knee disability and there is no objective evidence that 
it has a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96 (August 1996).  

Service Connection

The veteran contends that he is entitled to service 
connection for the residuals of a ruptured left Achilles 
tendon.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

In conjunction with examination for enlistment in July 1988, 
the veteran reported a left ankle fracture in 1986 with no 
sequelae.  On examination, lower extremities (except feet) 
were normal on clinical evaluation.  Examination of the feet 
revealed secondary pes planus, asymptomatic.  In May 1990, 
the veteran was seen with complaints of left ankle pain.  He 
was playing basketball when he inverted his left ankle.  
Assessment was ankle sprain and rule out fracture.  Service 
medical records also contain sporadic complaints of feet and 
heel pain.  In January 1992, the veteran was assessed with 
hallux valgus deformity, heel spur syndrome, and plantar 
fasciitis.  In February 1992, the veteran indicated that he 
did not desire a separation medical examination and one is 
not of record.  

In July 1998, the veteran presented to the VA clinic with 
complaints that his left tendon was swollen and painful.  He 
was playing ball and was hit from the back.  His left leg 
became swollen and tender on ankle level, especially in the 
back of the left ankle.  The veteran was referred for an 
orthopedic consult.  Examination revealed a ruptured Achilles 
tendon on the left leg.  X-rays were essentially negative.  A 
short leg cast was applied and the veteran was referred for 
surgery.  Approximately two days later, he underwent a left 
Achilles tendon repair.  VA outpatient records show follow-up 
treatment.  

On VA examination in September 2002, the veteran reported 
mild, intermittent left ankle pain at the previous surgical 
site and he think that he walks funny secondary to this.  
Physical examination revealed a well-healed incision over the 
left Achilles tendon.  Impression was status-post left 
Achilles tendon repair.  The examiner opined that the 
ruptured left Achilles tendon is less likely related to any 
incident that occurred while the veteran was in the service, 
as he stated that the Achilles tendon injury occurred in 
April 1999.  

In May 2004, VA obtained additional medical opinion regarding 
the etiology of the veteran's Achilles injury.  The examiner 
indicated that he did not need to see the veteran to answer 
the questions posed.  The examiner reviewed the claims folder 
in its entirety, including the service medical records.  The 
examiner stated the following:

[The veteran] sustained a left ankle 
injury while in service in May 1990.  At 
that time there was suspicion of 
degenerative joint disease of the ankle 
on x-ray.  This was not borne out by 
subsequent x-rays.  There was not a 
significant amount of treatment for the 
ankle injury at the time and no evidence 
of it becoming a chronic problem.  He 
then in July 1998, while playing 
basketball, was kicked in the back of the 
heel, suffering an acute rupture of the 
Achilles tendon.  He underwent surgical 
repair and reports that he continues to 
have pain in the area of the Achilles 
tendon since then.  
...
My opinion is that it is much less than 
likely than yes that his acute ruptured 
Achilles tendon from direct trauma 
sustained in July 1998 had any connection 
to his isolated left ankle injury of May 
1990.  In fact, the operative note from 
the Achilles tendon repair did not 
indicate that the tear appeared to be old 
or that there were frayed fibers, or any 
other operative findings that would be 
consistent with a progressive or old 
problem.  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: (1) evidence of a current disability; 
(2) evidence of disease or injury in service; and (3) 
evidence of a nexus between the current disability and the 
disease or injury in service.  

The Board concedes evidence of a current disability.  That 
is, the veteran is status post left Achilles tendon repair.  
The Board acknowledges that the veteran received treatment 
for a left ankle injury and had complaints related to his 
heels in service.  Notwithstanding, the service medical 
records are negative for any evidence of an in-service 
Achilles injury and there is no evidence of treatment related 
to the left Achilles tendon post-service until the acute 
injury in 1998.  Further, both medical opinions of record 
suggest that the veteran's ruptured left Achilles is not 
related to his active military service or events therein.  
The record does not contain competent medical evidence 
suggesting otherwise.

The Board acknowledges the veteran's opinion that his 
ruptured Achilles is related to the left ankle injury 
suffered during service.  On review, the left ankle inversion 
injury appears to have been acute and transitory and resolved 
without residuals.  Additionally, the veteran is not 
competent to render a medical opinion regarding the etiology 
of his claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a ruptured left 
Achilles tendon, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

A rating greater than 20 percent for a right knee disability 
(characterized as right knee injury with traumatic arthritis, 
status post arthroscopy with shaving of the medial femoral 
osteocondylar defect) is denied.

Service connection for residuals of a ruptured left Achilles 
tendon is denied.  



	                        
____________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


